REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

1. Appellant’s arguments about the management port and IPv6 disabled are persuasive. The instant claim application is  distinguished from the prior art record. First, the argument in page 8 is persuasive because as it is stated  "a network having IPv6 disabled may not be able to communicate with a network management system in an IPv6-based network." Second, in page 12, the argument  about the management of the port is persuasive because a management of data is not specifically  a management of ports. Therefore,  Appellant’s arguments is persuasive, and here is the examiner’s statement of reasons for allowance: 
      The prior art of the record does not teach or further suggest the limitations of   “sending, by a network device having Internet Protocol version 6 (IPv6) disabled to a Dynamic Host Configuration Protocol (DHCP) server, a request for an IPv6 address to be assigned to a management port of the network device; receiving, by the network device from the DHCP server, a message that includes information associated with a network management system (NMS) and IPv6 configuration information for enabling IPv6 processing on the management port of the network device that is in response to the request for the IPv6 address; in response to receiving the IPv6 configuration information, enabling IPv6 processing on the management port of the network device; in response to receiving the information associated with the NMS, registering, by the network device, the network device with the NMS based at least in part on the information associated with the NMS; and in response to receiving one or more configuration commands sent from the NMS to the management port of the network device, configuring, by the network device, the network device according to the one or more configuration commands, ”as recited in Applicant's claims 1-20.  

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 




CORRESPONDENCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455